MAYNARD, Justice,
concurring:
I concur with the majority but write separately because I think that the majority was too hard on family law master Hamrick and too easy on Ms. Adams. Ms. Adams engaged in a deliberate abuse of the judicial process by insisting that litigation she knew was frivolous and baseless continue to the point that an unnecessary hearing was held. She claimed that she had paid certain medical bills for her son and was entitled to reimbursement from her former husband. Although Mr. Adams produced canceled checks prior to the hearing to prove that he had paid the medical bills, Ms. Adams insisted that a hearing be scheduled. At the hearing, it was determined that Mr. Adams only owed Ms. Adams $25.00 for a bill which she had never submitted to him. On top of that, during her testimony, Ms. Adams falsely misrepresented prior orders of the court. Ms. Adams wasted valuable time of the court, and it is unfortunate that there are no consequences for her actions. I further think that because the charges were dismissed against family law master Hamrick, he should be entitled to payment of his attorney fees pursuant to Rule 4.13 of the West Virginia Rules of Judicial Disciplinary Procedure.